FILED
                                                 United States Court of Appeals
                    UNITED STATES CO URT O F APPEALS     Tenth Circuit

                                                                 September 10, 2007
                                 TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
 R AY LIND SEY ,

               Plaintiff - Appellant,                     No. 06-7114
          v.                                               E.D. Okla.
 BO B TH OM SON ; DEPUTY EA RL;                   (D.C. No. 06-CV -002-SPS)
 HEALDTON O KLAHOM A POLICE
 D EPA RTM EN T; WILSO N ,
 OKLAHO M A POLICE
 D EPA RTM EN T; C AR TER CO UNTY,
 SHERIFF’S DEPARTM ENT;
 DEPUTY HOSS; JACK
 THOM PSO N’S, maintenance man,
 also believed to be Healdton Ok,
 police department; C HIEF B RIAN
 HUCK ABEE; CA RY LIN DUNN’S,
 family believed to be her brothers;
 CLUDE W OODS; JOE AYCOX; KIM
 AYCOX; THOM PSON’S M AFIA
 CRIM E FAM ILY; CERTAIN
 FED ERAL LA W E NFO RC EM ENT
 OFFICERS, known and unknown;
 TH E H OT TEA M S O F M ER CY AND
 W ALM ARTS, etc.; BLOODS CRIM E
 FA M ILY, and others known and
 unknown,

               Defendants - Appellees.



                            OR D ER AND JUDGM ENT *


      *
       This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
                                                                        (continued...)
Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Ray Lindsey filed a pro se complaint and amended complaint against

various defendants pursuant to several statutory civil rights statutes and sought $8

million in actual, $8 million in punitive and $8 million in “smart money”

damages. (R. Vol. I, Doc. 1 at 6.) The facts recited by Lindsey are less than

clear but appear to allege attempts by defendants to assassinate, poison and

remove him from his house. 1 The defendants either filed motions to dismiss

under Rule 12(b)(6) of the Federal Rules fo Civil Procedure or raised the

sufficiency of the complaints in their answer. Acting with the consent of the

parties, see 28 U.S.C. § 636(c)(1), the M agistrate Judge dismissed Lindsey’s

complaint with prejudice for failure to state a claim upon which relief can be



      *
        (...continued)
Cir. R. 32.1.


      1
        This is not our first encounter with Lindsey’s allegations of murder and
mafia conspiracy. See Lindsey v. FBI Offices, 80 Fed. Appx. 654 (10th Cir.
2003).

                                        -2-
granted pursuant to Rule 12(b)(6) and declined to permit Lindsey to amend his

complaint.

      W e review the grant of a 12(b)(6) motion to dismiss de novo and liberally

construe Lindsey’s pro se pleadings. See Ledbetter v. City of Topeka, Kan., 318

F.3d 1183, 1187 (10th Cir. 2003). Lindsey’s appellate briefs do not cite to the

record or any legal authority and amount to little more than a diatribe against the

M agistrate Judge. Even so, we have carefully review ed his numerous filings w ith

this Court, the M agistrate Judge’s thorough order of dismissal and the entire

record. For substantially the same reasons stated in the M agistrate Judge’s

dismissal order, a copy of which is attached, we AFFIRM .

                                       FOR TH E CO UR T:

                                       Terrence L. O’Brien
                                       United States Circuit Judge




                                         -3-
-4-
-5-